                                          Case 3:12-cr-00119-SI Document 1747 Filed 06/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 12-cr-00119-SI-1
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANT
                                   9             v.                                        WHIPPLE'S ADMINISTRATIVE
                                                                                           MOTION TO FILE MEDICAL
                                  10     JUSTN WHIPPLE,                                    RECORDS UNDER SEAL
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received defendant Whipple’s administrative motion to file medical records
                                  14   under seal. The motion is GRANTED. The Court apologizes that due to an oversight the motion
                                  15   was not forwarded to chambers until June 19, and thus the Court was unaware of the motion to seal
                                  16   at the time the June 18 order denying Mr. Whipple’s motion for compassionate release was filed.
                                  17   However, as the medical records are consistent with the parties’ descriptions of them, upon which
                                  18   the Court relied in its June 18 order, the filing of the medical records does not change the Court’s
                                  19   assessment of defendant’s motion for compassionate release.
                                  20

                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: June 22, 2020                         ______________________________________
                                                                                      SUSAN ILLSTON
                                  24                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
